Citation Nr: 0919890	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  


FINDING OF FACT

The Veteran requires continuous medication to control his 
hypertension, however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
compensable rating claims adjudicated in this decision.  

Herein, a September 2007 rating action granted service 
connection for hypertension (0 percent, from May 2007).  
Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the 
noncompensable rating initially assigned to this disorder.  
This disability remains so evaluated.  

According to the applicable diagnostic code, a compensable 
rating of 10 percent for hypertension requires evidence of 
diastolic pressure predominantly 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101 (2008).  

In this case, the Board concludes that a rating of 10 percent 
is warranted under the relevant criteria.  The evidence 
establishes that the Veteran is being treated with anti-
hypertensive medication.  Moreover, according to his own 
statements he continues to take hypertension medication.  For 
this reason, the Board concludes that a 10 percent is 
warranted.

Next, in determining whether the Veteran is entitled to a 
rating in excess of 10 percent, the Board concludes that his 
symptoms do not more nearly approximate a higher rating.  In 
order to warrant a rating for hypertension in excess of 10 
percent, the evidence must show diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  (20 percent under DC 7101).  

Specifically, blood pressure readings taken since May 30, 
2007, the effective date for the grant of service connection 
for this disorder, are 130/70 (July 2007), 120/80 (January 
2008), and 129/75 (September 2008).  Clearly, such readings 
do not reflect diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  

Further, blood pressure readings dated between January 2003 
(the earliest date of a diagnosis of hypertension requiring 
medication) and May 2007 (the effective date for the grant of 
service connection for hypertension) are 156/79 (January 
2003), 160/92 (with a repeated reading of 128/70 with a 
larger cuff in April 2003), 138/88 (October 2003), 154/90 
(March 2004), 130/70 (May 2004), 152/70 and 150/80 (December 
2004), 145/83 and 188/90 (January 2005), 138/60 (March 2005), 
148/78 and 142/80 (September 2005), 170/72 and 160/62 (April 
2006), 130/78 (July 2006), 130/74 (December 2006), and 128/74 
(March 2007).  Such readings do not support a higher rating.  

In the substantive appeal which was received at the RO in 
January 2008, the Veteran asserted that the medication that 
he currently took naturally lowered his blood pressure 
readings.  In particular, he contended that, prior to his 
taking appropriate medication, his diastolic blood pressure 
readings were "in the 90's and seemingly would be 100 or 
more at this time without medication."  

In this regard, the Board notes that, prior to a diagnosis of 
hypertension and the prescription of appropriate medication, 
the Veteran had the following blood pressure 
readings:  138/76 (November 1998), 160/88 (August 1999), 
146/88 (February 2000), 134/86 (March 2000), 160/90 (November 
2000), 136/84 (May 2001), 134/82 (July 2001), 132/84 (August 
2001), 140/82 (November 2001), 164/92 (January 2002), and 
142/78 (August 2002).  Such readings do not reflect diastolic 
blood pressure predominantly in the 90s.  

Consequently, the Board concludes that available evidence 
does not support a rating in excess of 10 percent for 
hypertension.  38 C.F.R. § 4.104, DC 7101 (2008).  

In reaching these decisions, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (such as those associated with his service-connected 
hypertension) because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to identify a 
specific level of disability of this disorder-according to 
the appropriate diagnostic code.  See Robinson v. Shinseki, 
No. 06-0164 (March 3, 2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's hypertension-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
evaluation reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a 10 percent 
rating, but no more, for hypertension is warranted.  In 
reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's hypertension result in marked 
interference with his present employment or require 
hospitalization.  Indeed, at no time during the current 
appeal has he asserted that this disorder affects his ability 
to work or to function on a daily basis (e.g., to complete 
his daily activities).  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's hypertension result in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  For these reasons, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection for this disorder.  Courts have held that, 
once service connection is granted, a claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under the 
VCAA.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the initial compensable rating claim adjudicated in this 
decision has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, pertinent 
private and VA medical records have been obtained and 
associated with the claims folder.  In addition, the Veteran 
was given an opportunity to present relevant testimony before 
VA personnel but declined to do so.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his hypertension claim.  
Importantly, however, the claims folder contains numerous 
records of post-service outpatient treatment for various 
disabilities dated through September 2008.  Such evidence 
provides a thorough description of his current, and 
historical, blood pressure readings.  As such, the Board 
concludes that a remand for an examination to provide an even 
more current blood pressure readings is not necessary and 
would unduly delay resolution.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim 
adjudicated herein that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A 10 percent rating, but no more, for hypertension is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


